Hallam, J.
(dissenting in part.)
I do not agree with the portion of the opinion which hoids that it does not appear which of these vehicles had the right of way. In my opinion the statute leaves this matter in no uncertainty, and that, save in the one case excepted in the statute where a traffic officer is in charge, the statute does invariably give the right of way to the vehicle approaching from the right. One of the approaching vehicles may be so Temóte from the intersection that no question of right of way arises at all. The question arises when both vehicles are near enough to the intersection so that there is reasonable danger of collision if both proceed, Gibbs v. Almstrom, 145 Minn. 35, 176 N. W. 173, and in such ease it is an imperative duty to yield to the vehicle approaching from the right.